DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.

Claim Objections
Claims 1, 5, 6, 10, and 13 are objected to because of the following informalities:  
in claim 1, on line 11, “neurolophysical” appears to be a typo and should be corrected to “neuropsychological”.  Appropriate correction is required.
In claims 5 and 13, on lines 7 and 8, respectively, “the recognized speech” should be corrected to “the recognized speech text” to make the claim more clear.  Appropriate correction is required.
In claim 6, “wherein comprising determining…” is wordy and unclear.  Appropriate correction is required. 
In claim 10, line 3, it appears there is an improper period after the word screen.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 1, lines 11-12, “the responses of the user…” lacks antecedent basis.  Also, it is unclear how the neuropsychological tests comprise the responses of the user.
In claim 1, line 13, “the test results” lacks antecedent basis.
In claim 1, line 14, “the neurological assessment results” lacks antecedent basis.
In claims 5, line 6 and claim 13, line 7, regarding “the audio”, it is unclear whether the Applicant is referring to “audio” on lines 2 and 3, respectively, or the “an audio recording” on lines 4 and 5, respectively.  
In claim 6, lines 1-2, “the voice response” lacks antecedent basis.
In claim 7, “a voice response greater than 50 dB” is unclear because it is unclear where the voice response is coming from or part of the claim.  For example, is it part of the audio recording?
In claim 10, line 5, “the patient” lacks antecedent basis.
In claim 10, line 9, “the test results” lack antecedent basis.
In claim 10, lines 10-11, “the neurological assessment results” lack antecedent basis.
Please note that claims 2-4, 8, 9, and 11-17 are rejected for inheriting the deficiencies of claims 1 and 10, respectively, and failing to correct.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a test performance module operative to provide…”
“an assessment module operative to determine…” and
“a scoring module operative to generate…” in claims 10-17.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the functions described as implemented by a module is interpreted to be a general purpose computer that is modified to be a special purpose computer programmed with the functionality as disclosed; see [0044] – [0069]; [0171].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
There are no prior art rejections of claims 1-17; however, the claims are not allowable due to the 112 b rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0365275 (Barnett et al.) discloses a system and method for assessing physiological state.
US 10,748,439 (Glenn et al.) discloses automated delivery of unique, equivalent task versions for computer delivered testing environments.
US 2019/0304090 (Wang) discloses automatic graph scoring for neuropsychological assessments.
US 2019/0167179 (Arzy) discloses methods and system for assessing a cognitive function.
US 2018/0322961 (Kim et al.) discloses medical assessment based on voice.
US 2017/0365101 (Samec et al.) discloses augmented reality display system for evaluation and modification of neurological conditions, including visual processing and perception conditions.
US 2017/0053540 (Meagher) discloses systems methods and devices for brain health assessment.
US 2016/0125748 (Ashford) discloses memory test for alzheimer’s disease.
US 2014/0163426 (Alberts et al.) discloses performance test for evaluation of neurological function.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683